           Case 1:19-cv-01068-JRN Document 27-1 Filed 08/22/20 Page 1 of 8


From:               Dreyer, Kayla
To:                 Matt Bachop
Cc:                 Powers, Alice; Clark, Matthew
Subject:            RE: Bramlett et al. v. HMC et al. - Plaintiffs" Responses to Written Discovery
Date:               Monday, May 04, 2020 1:48:16 PM
Attachments:        image001.png
                    LB-Logo_7c9c5bd0-0a1e-47b8-a3b1-a4b5cdfed8fa.png
                    Bramlett - DRAFT - Notice of Deposition Templates.docx



Hi Matt,

Please find a copy of the draft notice attached here for your review. Feel free to adjust the language if you have any
concerns.

I emailed Christine this morning to check in about the June 3 date and am awaiting her answer—I will let you know as
soon as I hear something from her (she’s usually fairly quick to respond so hopefully she will get back to me today).

I also received authorization to travel for the May 18 deposition and have just booked my flight and accommodations—
will you be able to host us at your office?

Best regards,
Kayla

From: Matt Bachop [mailto:mbachop@ddollaw.com]
Sent: Monday, May 4, 2020 8:23 AM
To: Dreyer, Kayla
Cc: Powers, Alice; Clark, Matthew
Subject: [EXT] RE: Bramlett et al. v. HMC et al. - Plaintiffs' Responses to Written Discovery




Kayla,

Thanks for your e-mail. Your preferred order for Ms. Ensor, Ms. Maxwell, and Mr. Bramlett is fine.

Let's please do June 3 for Ms. Pierson if that is still open for everyone.

I will keep an eye out for the draft notice and will plan to circulate mine with the same language once we reach
agreement. Thanks,

Matt

______________________________________________________________________
Matt Bachop
Deats Durst & Owen, P.L.L.C.
707 W. 34th St., Suite 3
Austin, Texas 78705
512-474-6200 x1005
512-474-7896 (Fax)
www.ddollaw.com


This electronic message is confidential and is intended only for the use of the individual to whom it is addressed. The information may also
be legally privileged. This transmission is sent in trust, for the sole purpose of delivery to the intended recipient. If you have received this
transmission in error, you are hereby notified that any use, dissemination, distribution or reproduction of this transmission is strictly
prohibited. If you are not the intended recipient, please immediately notify me by electronic message or telephone at 512-474-6200, and
delete the message from your system. Thank you.

From: Dreyer, Kayla [mailto:Kayla.Dreyer@lewisbrisbois.com]
Sent: Friday, May 01, 2020 5:43 PM
To: Matt Bachop
Cc: Powers, Alice; Clark, Matthew



                                                                                                                                     Exhibit 1
           Case 1:19-cv-01068-JRN Document 27-1 Filed 08/22/20 Page 2 of 8


Subject: RE: Bramlett et al. v. HMC et al. - Plaintiffs' Responses to Written Discovery

Hi Matt-

I hope you had a nice rest of your week. I intend to circulate a draft notice of one of the virtual depositions with you over
the weekend, but want to follow up about dates in the interim. I confirmed that Shawna cannot be deposed in June, so
we will be proceeding with her on May 18. Here is what I have for the dates:

·   Melany Bramlett- May 29th (virtual)
·   Sherri Ensor- May 19th, 20th, or 21st (virtual)
·   Marsha Maxwell- May 19th, 20th, or 21st (virtual)
·   Robert Bramlett- May 19th, 20th, or 21st (virtual)
·   Chad Shoemaker- May 26th (in-person in Denver, Matt Bachop to attend virtually)
·   Shawna Willis- May 18th (in-person or virtual in Austin)
·   Christine Pierson- June 1-3, 9 or 10 (in Austin)

I am indifferent as to what order to proceed with Sherri, Marsha, and Robert so defer to you and their schedules; if you
and they don’t have a preference, I would go Sherri, Marsha, and then Robert. Also, let me know what date you would
like to take Christine’s deposition (I believe her schedule and mine are still open during the referenced time frame).

I am waiting to receive authorization to travel to Austin twice for depositions (thus far I have only been given
authorization to travel once). If I don’t receive authorization to travel twice, then Shawna’s will be virtual-- I will let you
know one way or the other as soon as I find out.

Let me know if you have any other thoughts and I will circulate the draft notice as soon as I am able.

Best regards,
Kayla

From: Matt Bachop [mailto:mbachop@ddollaw.com]
Sent: Tuesday, April 28, 2020 12:26 PM
To: Dreyer, Kayla
Cc: Powers, Alice; Clark, Matthew
Subject: [EXT] RE: Bramlett et al. v. HMC et al. - Plaintiffs' Responses to Written Discovery




Kayla,

Thanks for the call this morning. After talking to my clients, at least two of them have iPads as the only option
for videoconference. I don't think that will present a problem for any modern videoconferencing solution, but I
wanted to make you aware just in case.

I am and I have my clients blocking off the dates we discussed. Please do the same with Mr. Shoemaker,
although I am waiting for us to get the notice language ironed out before sending his notice. Thanks, and take
care.

Matt

______________________________________________________________________
Matt Bachop
Deats Durst & Owen, P.L.L.C.
707 W. 34th St., Suite 3
Austin, Texas 78705
512-474-6200 x1005
512-474-7896 (Fax)
www.ddollaw.com




                                                                                                                        Exhibit 1
           Case 1:19-cv-01068-JRN Document 27-1 Filed 08/22/20 Page 3 of 8


This electronic message is confidential and is intended only for the use of the individual to whom it is addressed. The information may also
be legally privileged. This transmission is sent in trust, for the sole purpose of delivery to the intended recipient. If you have received this
transmission in error, you are hereby notified that any use, dissemination, distribution or reproduction of this transmission is strictly
prohibited. If you are not the intended recipient, please immediately notify me by electronic message or telephone at 512-474-6200, and
delete the message from your system. Thank you.

From: Dreyer, Kayla [mailto:Kayla.Dreyer@lewisbrisbois.com]
Sent: Thursday, April 23, 2020 4:54 PM
To: Matt Bachop
Cc: Powers, Alice; Clark, Matthew
Subject: RE: Bramlett et al. v. HMC et al. - Plaintiffs' Responses to Written Discovery

Good deal; talk with you then.

From: Matt Bachop [mailto:mbachop@ddollaw.com]
Sent: Thursday, April 23, 2020 3:52 PM
To: Dreyer, Kayla
Cc: Powers, Alice; Clark, Matthew
Subject: [EXT] RE: Bramlett et al. v. HMC et al. - Plaintiffs' Responses to Written Discovery




That works. Please give me a call then. Thanks.

______________________________________________________________________
Matt Bachop
Deats Durst & Owen, P.L.L.C.
707 W. 34th St., Suite 3
Austin, Texas 78705
512-474-6200 x1005
512-474-7896 (Fax)
www.ddollaw.com


This electronic message is confidential and is intended only for the use of the individual to whom it is addressed. The information may also
be legally privileged. This transmission is sent in trust, for the sole purpose of delivery to the intended recipient. If you have received this
transmission in error, you are hereby notified that any use, dissemination, distribution or reproduction of this transmission is strictly
prohibited. If you are not the intended recipient, please immediately notify me by electronic message or telephone at 512-474-6200, and
delete the message from your system. Thank you.

From: Dreyer, Kayla [mailto:Kayla.Dreyer@lewisbrisbois.com]
Sent: Thursday, April 23, 2020 4:50 PM
To: Matt Bachop
Cc: Powers, Alice; Clark, Matthew
Subject: RE: Bramlett et al. v. HMC et al. - Plaintiffs' Responses to Written Discovery

Matt- Does Tuesday at 10:30 a.m. CST/ 9:30 a.m. MST work?

From: Matt Bachop [mailto:mbachop@ddollaw.com]
Sent: Thursday, April 23, 2020 3:34 PM
To: Dreyer, Kayla
Cc: Powers, Alice; Clark, Matthew
Subject: [EXT] RE: Bramlett et al. v. HMC et al. - Plaintiffs' Responses to Written Discovery




Kayla,

Thanks for your e-mail. Right now, I am open on Monday and Tuesday, so I can work around your schedule.
Please just let me know when would be a good time for you. I look forward to working through these issues.
Thanks,

Matt



                                                                                                                                     Exhibit 1
           Case 1:19-cv-01068-JRN Document 27-1 Filed 08/22/20 Page 4 of 8


______________________________________________________________________
Matt Bachop
Deats Durst & Owen, P.L.L.C.
707 W. 34th St., Suite 3
Austin, Texas 78705
512-474-6200 x1005
512-474-7896 (Fax)
www.ddollaw.com


This electronic message is confidential and is intended only for the use of the individual to whom it is addressed. The information may also
be legally privileged. This transmission is sent in trust, for the sole purpose of delivery to the intended recipient. If you have received this
transmission in error, you are hereby notified that any use, dissemination, distribution or reproduction of this transmission is strictly
prohibited. If you are not the intended recipient, please immediately notify me by electronic message or telephone at 512-474-6200, and
delete the message from your system. Thank you.

From: Dreyer, Kayla [mailto:Kayla.Dreyer@lewisbrisbois.com]
Sent: Thursday, April 23, 2020 3:54 PM
To: Matt Bachop
Cc: Powers, Alice; Clark, Matthew
Subject: RE: Bramlett et al. v. HMC et al. - Plaintiffs' Responses to Written Discovery

Hi Matt—

Thank you for your follow-up email. Chad (in Denver) and Shawna (in Austin) are still available the week of May 18;
however, Christine is now not available in May but is available any day during the weeks of June 1 and June 8 (except for
June 4, 5, and 8). She will likely be in Austin by then too (she’s been working remote from Kansas City). I am still waiting to
confirm with Shawna, but at this time Chad and Christine are willing to do in-person depositions (as long as social
distancing and public orders are observed). My understanding is that Gov. Abbott, like Gov. Polis, is slowly lifting
restrictions, so this might actually be possible by mid-May or early-June; even so I understand there may be difficulty
locating a court reporter in Texas or Colorado willing to attend an in-person deposition and with me traveling to Texas. I
really would like to do my clients’ depositions in-person, and remain hopeful this may be possible-- I would like to hear
your thoughts on this too of course.

I understand your clients would like to attend their respective depositions via video conference due to covid and am fine
with that. I would like to talk with you about logistics to allay some concerns I have about them being remote before I
notice them though. Would you let me know a good time to talk early next week to discuss my concerns? We can also talk
about the order of the depositions, timing, etc. as well as the potential for my clients’ depositions being taken in-person. I
will likely invite my paralegal, Matthew, to be on the call, because he will be working with the vendor to iron out the
details.

I will go ahead and let Shawna and Matt know to hold the week of May 18 for their depositions (and will also hold that
week in my calendar as well). Let me know what you think about a June date for Christine. I look forward to talking next
week.

Best regards,
Kayla

From: Matt Bachop [mailto:mbachop@ddollaw.com]
Sent: Tuesday, April 21, 2020 8:26 AM
To: Matt Bachop; Dreyer, Kayla
Cc: Powers, Alice; Clark, Matthew
Subject: [EXT] RE: Bramlett et al. v. HMC et al. - Plaintiffs' Responses to Written Discovery




Kayla,

I hope that you have been doing well. I am just writing to follow up on these issues. Can we please get these
depositions nailed down this week? Please let me know. Thanks,


                                                                                                                                     Exhibit 1
           Case 1:19-cv-01068-JRN Document 27-1 Filed 08/22/20 Page 5 of 8



Matt

______________________________________________________________________
Matt Bachop
Deats Durst & Owen, P.L.L.C.
707 W. 34th St., Suite 3
Austin, Texas 78705
512-474-6200 x1005
512-474-7896 (Fax)
www.ddollaw.com


This electronic message is confidential and is intended only for the use of the individual to whom it is addressed. The information may also
be legally privileged. This transmission is sent in trust, for the sole purpose of delivery to the intended recipient. If you have received this
transmission in error, you are hereby notified that any use, dissemination, distribution or reproduction of this transmission is strictly
prohibited. If you are not the intended recipient, please immediately notify me by electronic message or telephone at 512-474-6200, and
delete the message from your system. Thank you.

From: Matt Bachop
Sent: Tuesday, April 14, 2020 4:52 PM
To: Dreyer, Kayla
Cc: Powers, Alice; Clark, Matthew
Subject: RE: Bramlett et al. v. HMC et al. - Plaintiffs' Responses to Written Discovery

Kayla,

Thanks for getting back to me on that.

Yes, my clients still want to do them remotely. Are we on the same page on doing your folks' depositions
remotely too?

I have only done video depositions pre-COVID too, but I have done 2 arbitration hearings by videoconference in
the last couple weeks. In both instances, the exhibits were e-mailed around beforehand, but they could also be
hosted on a website like Dropbox, and most of the videoconference platforms allow you to look at documents on
the screen in real time, and they could be e-mailed to the court reporter afterwards. The court reporter is also
likely to have some ideas/preferences on these logistical issues.

If we are good to do them all remotely, can we look at the week of May 18? What are you thinking on
scheduling (how long you need with each, and whether you care what order they're in)? If we can be flexible, I
can finish the 3 witnesses I've asked for in 2 days, and I don't really care what order they're in.

Let me know what you think when you get a chance. Thanks,

Matt

______________________________________________________________________
Matt Bachop
Deats Durst & Owen, P.L.L.C.
707 W. 34th St., Suite 3
Austin, Texas 78705
512-474-6200 x1005
512-474-7896 (Fax)
www.ddollaw.com


This electronic message is confidential and is intended only for the use of the individual to whom it is addressed. The information may also
be legally privileged. This transmission is sent in trust, for the sole purpose of delivery to the intended recipient. If you have received this
transmission in error, you are hereby notified that any use, dissemination, distribution or reproduction of this transmission is strictly
prohibited. If you are not the intended recipient, please immediately notify me by electronic message or telephone at 512-474-6200, and
delete the message from your system. Thank you.

From: Dreyer, Kayla [mailto:Kayla.Dreyer@lewisbrisbois.com]



                                                                                                                                     Exhibit 1
           Case 1:19-cv-01068-JRN Document 27-1 Filed 08/22/20 Page 6 of 8


Sent: Tuesday, April 14, 2020 3:21 PM
To: Matt Bachop
Cc: Powers, Alice; Clark, Matthew
Subject: RE: Bramlett et al. v. HMC et al. - Plaintiffs' Responses to Written Discovery

Hi Matt,

Here is what I heard back from folks:

Christine Pierson- She prefers the mid-to-late May time frame. She is currently working virtually from Kansas City and
may be back in Austin by late May but that is a bit up in the air right now.

Chad Shoemaker- He is here in the Denver-metro area and does not have any conflicts with this schedule as of now.

Shawna Willis- Full availability except for June 12--24. She prefers we schedule hers sooner than later because she thinks
she may begin traveling for work again within the next month or so. (I believe she is in the Austin area.) I will need to re-
confirm with her once we settle on a date range because she might have more information about her work travel then.
I also have no conflicts in the mid-May to early-June time frame. So it appears the weeks of May 18, June 1, and June 8
will work (excepting Mrs. Bramlett on Fridays).

Are your clients still wanting to do them virtually? I have attended virtual depositions pre-covid and In those depositions,
the court reporter was present; my understanding is that none of the court reporters are agreeing to attend any
depositions in person right now (at least in Colorado). All of the exhibits were also transmitted in advance to the court
reporter and counsel as well. Have you had an opportunity to take a virtual deposition recently, and if so, do you have any
insight concerning logistics? I will also reach out to some folks from my firm to get some ideas about what works best.
These are interesting times we live in!

Best regards,
Kayla

From: Matt Bachop [mailto:mbachop@ddollaw.com]
Sent: Friday, April 10, 2020 8:50 AM
To: Dreyer, Kayla
Cc: Powers, Alice; Clark, Matthew
Subject: [EXT] RE: Bramlett et al. v. HMC et al. - Plaintiffs' Responses to Written Discovery




Kayla,

Have you found some May/June deposition dates for your folks? My clients are pretty open. Right now, our
conflicts are that Mrs. Bramlett is available on Fridays only, and the following dates are out for everyone: May 7-
8 and 26-29.

Please let me know the latest when you get a chance. Thanks,

Matt

______________________________________________________________________
Matt Bachop
Deats Durst & Owen, P.L.L.C.
707 W. 34th St., Suite 3
Austin, Texas 78705
512-474-6200 x1005
512-474-7896 (Fax)
www.ddollaw.com


This electronic message is confidential and is intended only for the use of the individual to whom it is addressed. The information may also
be legally privileged. This transmission is sent in trust, for the sole purpose of delivery to the intended recipient. If you have received this


                                                                                                                                     Exhibit 1
            Case 1:19-cv-01068-JRN Document 27-1 Filed 08/22/20 Page 7 of 8


transmission in error, you are hereby notified that any use, dissemination, distribution or reproduction of this transmission is strictly
prohibited. If you are not the intended recipient, please immediately notify me by electronic message or telephone at 512-474-6200, and
delete the message from your system. Thank you.


From: Dreyer, Kayla [mailto:Kayla.Dreyer@lewisbrisbois.com]
Sent: Monday, April 06, 2020 5:38 PM
To: Matt Bachop
Cc: Powers, Alice; Clark, Matthew
Subject: RE: Bramlett et al. v. HMC et al. - Plaintiffs' Responses to Written Discovery

Thank you, Matt.




                                                 Kayla D. Dreyer
                                                 Attorney
                                                 Kayla.Dreyer@lewisbrisbois.com

                                                 T: 720.292.2025 F: 303.861.7767



1700 Lincoln Street, Suite 4000, Denver, CO 80203 | LewisBrisbois.com

Representing clients from coast to coast. View our locations nationwide.

This e-mail may contain or attach privileged, confidential or protected information intended only for the use of the intended recipient. If you are not
the intended recipient, any review or use of it is strictly prohibited. If you have received this e-mail in error, you are required to notify the sender,
then delete this email and any attachment from your computer and any of your electronic devices where the message is stored.
From: Matt Bachop [mailto:mbachop@ddollaw.com]
Sent: Monday, April 6, 2020 3:01 PM
To: Dreyer, Kayla
Cc: Powers, Alice; Clark, Matthew
Subject: [EXT] Bramlett et al. v. HMC et al. - Plaintiffs' Responses to Written Discovery


 External Email


Kayla,

I have attached service copies of the Plaintiffs' responses to Defendants' first set of written discovery requests, as
well as Plaintiffs' First Amended Initial Disclosures. The document production is too large to attach, but is
available at this link: https://app.box.com/s/lu3d52y85vw343rp35qcfdqrwrntbmb5

Thanks, and take care

Matt

______________________________________________________________________
Matt Bachop
Deats Durst & Owen, P.L.L.C.
707 W. 34th St., Suite 3
Austin, Texas 78705
512-474-6200 x1005
512-474-7896 (Fax)
www.ddollaw.com


This electronic message is confidential and is intended only for the use of the individual to whom it is addressed. The information may also
be legally privileged. This transmission is sent in trust, for the sole purpose of delivery to the intended recipient. If you have received this
transmission in error, you are hereby notified that any use, dissemination, distribution or reproduction of this transmission is strictly
prohibited. If you are not the intended recipient, please immediately notify me by electronic message or telephone at 512-474-6200, and



                                                                                                                                              Exhibit 1
          Case 1:19-cv-01068-JRN Document 27-1 Filed 08/22/20 Page 8 of 8


delete the message from your system. Thank you.




                                                                            Exhibit 1
